UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or Commission File Number: 00-51354 ————— AEMETIS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 26-1407544 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of Principal Executive Offices, including zip code) (408) 213-0940 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the registrant’s Common Stock on May 12, 2014 was 20,170,368 shares. PART IFINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures. 29 PART IIOTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. Mine Safety Disclosures. 32 Item 5. Other Information. 33 Item 6. Exhibits. 34 Signatures 35 2 SPECIAL NOTE REGARDING FORWARD—LOOKING STATEMENTS On one or more occasions, we may make forward-looking statements in this Quarterly Report on Form 10-Q, including statements regarding our assumptions, projections, expectations, targets, intentions or beliefs about future events or other statements that are not historical facts.Forward-looking statements in this Annual Report on Form 10-Q, include without limitation, statements regarding the potential listing of our common stock on the NASDAQ Global Market or another national exchange; trends in demand for renewable fuels; trends in market conditions with respect to prices for inputs for our products verses prices for our products; our ability to leverage approved feedstock pathways, our location and infrastructure; our ability to adopt value-add byproduct processing systems; our ability to expand into alternative markets for biodiesel and its byproducts, including continuing to expand our sales into international markets; the impact of changes in regulatory policies on our performance, including the Indian government’s recent changes to diesel prices and related subsidies; our ability to continue to develop new, and to maintain and protectnew and existing, intellectual property rights; our ability to refinance our senior debt on more commercial terms or at all; our ability to continue to fund operations with cash from operations; our ability to sell additional notes under our EB-5 note program; our ability to improve margins; and our ability to raise additional capital.Words or phrases such as “anticipates,” “may,” “will,” “should,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “targets,” “will likely result,” “will continue” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are based on current assumptions and predictions and are subject to numerous risks and uncertainties.Actual results or events could differ materially from those set forth or implied by such forward-looking statements and related assumptions due to certain factors, including, without limitation, the risks set forth under the caption “Risk Factors” below, which are incorporated herein by reference as well as those business risks and factors described elsewhere in this report and in our other filings with the Securities and Exchange Commission (the “SEC”), including without limitation, our most recent Annual Report on Form 10-K. 3 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements. AEMETIS, INC. CONSOLIDATED CONDENSED BALANCE SHEET (In thousands except for par value) March 31, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net of accumulated amortization of $204 and $184, as of 2014 and 2013, respectively Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable $ $ Current portion of long term debt Short term borrowings Mandatorily redeemable Series B convertible preferred stock Other current liabilities Total current liabilities Long term debt Other long term liability - Total long termliabilities Stockholders' deficit: Series B convertible preferred stock, $0.001 par value; 7,235 authorized; 2,381 and 2,401 shares issued and outstanding each period, respectively (aggregate liquidation preference of $7,143 and $7,203, respectively) 2 2 Common stock, $0.001 par value; 40,000 authorized; 20,170 and 19,974 shares issued and outstanding, respectively * 20 20 Additional paid-in capital * Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ * The Common Stock and Additional paid-in capital for all periods presented reflect the one-for-ten reverse split, which took effect May 15, 2014. The accompanying notes are an integral part of the financial statements. 4 AEMETIS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME / (LOSS) (In thousands except for earnings per share) (Unaudited) For the three months ended March 31, Revenues $ $ Cost of goods sold Gross profit Research and development expenses Selling, general and administrative expenses Operating income/(loss) ) Other income/(expense) Interest expense Interest rate expense ) ) Amortization expense ) ) Loss on debt extinguishment ) ) Gain on sale of assets - Other income Income (loss) before income taxes ) Income tax expense (6
